Exhibit 10.2

 

--------------------------------------------------------------------------------

 

Notice of Grant of Restricted Stock

Units and Restricted Stock Unit Award

Agreement

 

Hologic, Inc.

ID: 04-2902449

35 Crosby Drive

Bedford, MA 01730

 

--------------------------------------------------------------------------------

 

SAMPLE ONLY - SAMPLE ONLY        

RSU Number:

Plan:

    ID:

 

--------------------------------------------------------------------------------

Effective ______, you have been granted ______ Restricted Stock Units (“RSUs”)
to acquire shares of Hologic, Inc. (the Company) common stock.

The total value the underlying shares (based upon the closing price on the grant
date) is $            .

Restriction Lapse Date: _______.

By your signature and the Company’s signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Company’s Equity Incentive Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

--------------------------------------------------------------------------------

 

      Hologic, Inc.   Date           Date

 



--------------------------------------------------------------------------------

Hologic, Inc.

Restricted Stock Unit Award Agreement

Restricted Stock Unit Award Agreement (the “Award Agreement”) pursuant to the
Hologic, Inc. Amended and Restated 1999 Equity Incentive Plan, as it may be
amended from time to time (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company and the Grantee desire to enter into an agreement whereby
the Company will grant the Grantee Restricted Stock Units (“RSUs”) in respect of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”), as
set forth in the Notice of Grant of Restricted Stock Units to which this Award
Agreement is attached (the “Award Notice”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of RSUs. Pursuant to the terms and conditions of this Award Agreement
and the Plan (which is incorporated herein by reference), the Company hereby
grants to the Grantee the number of RSUs as provided in the Award Notice. The
shares of Common Stock covered by these RSU’s are sometimes hereinafter referred
to as the “RSU Shares”. The number and class of securities and vesting schedule
of the RSUs are subject to adjustment as set forth in the Plan. In the event of
a conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan shall prevail. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Plan.

2. Restricted Stock Units. Each RSU entitles the Grantee to receive from the
Company (i) one share of Common Stock at the Vesting Date (as defined below) and
(ii) the right to receive notional dividend equivalents, if any, each in
accordance with the terms of this Award Agreement and the Plan. As soon as
practical after the Vesting Date, the Company shall deliver a certificate or
certificates representing the RSU Shares.

3. Dividend Equivalents. Until the Vesting Date, whenever dividends are paid or
distributed with respect to the Common Stock, the Grantee shall be entitled to
receive notional dividend equivalents (the “Dividend Equivalents”) in an amount
equal in value to the amount of the dividend or property distributed on a single
share of Common Stock. multiplied by the number of RSUs credited to the
Grantee’s account as of the record date for such dividend or distribution.
Payment of the notional dividend equivalents paid on RSUs will be withheld by
the Company and shall be delivered to the Grantee as of the Vesting Date, if and
only to the extent that the RSUs have vested as of said date, as set forth in
paragraph 4.

4. Vesting. All of the RSUs granted hereby will vest on the earlier to occur of
(i) the Restriction Lapse Date as provided in the Award Notice, or (ii) the
termination of the Grantee’s Service (as defined below) as a result of the death
or Permanent Disability (as defined in Section 23(e)(3) of the Code) of the
Grantee. For purposes of this Agreement, the term “Service” shall mean service
as a Service Provider to the Company; and the term “Service Provider” shall mean
an employee, officer or director of the Company or an Affiliate of the Company
or a consultant currently providing services to the Company or an Affiliate of
the Company. Whether a termination of Service shall have occurred for purposes
of this Agreement shall be determined by the Company, which determination shall
be final, binding and conclusive. If the Grantee’s Service is terminated prior
to the Vesting Date, then the unvested RSUs shall terminate and Grantee shall
have no further rights hereunder, including without limitation any rights to
receive any Dividend Equivalents as set forth in paragraph 3.

5. Nontransferability. The RSU’s granted pursuant to this Agreement may not be
transferred without the consent of the Company, other than by will or the laws
of descent and distribution.

6. No Rights Other Than Those Expressly Created. Neither this Award Agreement,
the RSUs, nor any action taken hereunder shall be construed as (i) giving the
Grantee any right to be retained in the



--------------------------------------------------------------------------------

Service of, or continue to be affiliated with, the Company, (ii) giving the
Grantee any equity or interest of any kind in any assets of the Company, or
(iii) creating a trust of any kind or a fiduciary relationship of any kind
between the Grantee and the Company. As to any claim for any unpaid amounts or
distributions under this Award Agreement, any person having a claim for payments
shall be an unsecured creditor. The Grantee shall not have any of the rights of
a stockholder with respect to any RSU Shares or any Dividend Equivalents until
such time as the underlying RSU has been vested and the RSU Shares have been
issued. .

7. Compliance with Laws.

(a) Withholding of Taxes. Pursuant to applicable federal, state, local or
foreign laws, the Company may be required to collect or withhold income or other
taxes from Grantee upon the Vesting Date or at some other time. The Company may
require, upon the Vesting Date, or demand, at such other time as it may consider
appropriate, that the Grantee pay the Company the amount of any taxes which the
Company may determine is required to be collected or withheld, and the Grantee
shall comply with the requirement or demand of the Company.

(b) Securities Law Compliance. Upon vesting (or partial vesting) of the RSUs
granted hereunder, the Grantee shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company to issue or transfer the RSU Shares in compliance with the
provisions of applicable federal or state securities laws. The Company, in its
discretion, may postpone the issuance and delivery of RSU Shares until
completion of such registration or other qualification of such shares under any
federal or state laws, or stock exchange listing, as the Company may consider
appropriate. In addition, the Company may require that prior to the issuance or
transfer of RSU Shares, the Grantee enter into a written agreement to comply
with any restrictions on subsequent disposition that the Company deems necessary
or advisable under any applicable federal and state securities laws.
Certificates of Stock issued hereunder may be legended to reflect such
restrictions.

(c) General. No RSU Shares shall be issued or Dividend Equivalents distributed
upon vesting of an RSU granted hereunder unless and until the Company is
satisfied, in its sole discretion, that there has been compliance with all legal
requirements applicable to the issuance of such RSU Shares and/or distribution
of such Dividend Equivalents.

8. Miscellaneous.

(a) 409A Compliance. The Company may, in its sole and absolute discretion, delay
payments hereunder or make such other modifications with respect to the issuance
of stock hereunder as it reasonably deems necessary to comply with Section 409A
of the Code and interpretative guidance thereunder.

(b) Discretion of the Committee. Unless otherwise explicitly provided herein,
the Board of Directors of the Company, or an authorized committee thereof, shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, and shall interpret all provisions of this
Award Agreement and the underlying RSUs, as it deems necessary or desirable, in
its sole and unfettered discretion. Such determinations and interpretations
shall be binding and conclusive to the Company and the Grantee.

(c) Amendment. This Award Agreement may only be modified or amended by a writing
signed by both parties.



--------------------------------------------------------------------------------

(d) Notices. Any notices required to be given under this Award Agreement shall
be sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

if to the Company:

Hologic, Inc.

35 Crosby Dr.

Bedford, MA 01730

Attention: Chief Financial Officer

if to the Grantee:

As stated on the Award Notice

or to such other address as either party may designate under the provisions
hereof.

(e) Entire Agreement. This Award Agreement shall supersede in its entirety all
prior undertakings and agreements of the Company and Grantee, whether oral or
written, with respect to the RSUs granted hereunder; provided however that
nothing herein shall supersede any prior written employment or other similar
written agreement, if any, that may provide, in certain circumstances, for
acceleration of restricted stock units granted to the Grantee.

(f) Successors and Assigns. The rights and obligations of the Company under this
Award Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company.

(g) Applicable Law; Severability. All rights and obligations under this Award
Agreement shall be governed by the laws of the State of Delaware. In the event
that any court of competent jurisdiction shall determine that any provision, or
any portion thereof, contained in this Award Agreement shall be unenforceable in
any respect, then such provision shall be deemed limited to the extent that such
court deems it enforceable, and as so limited shall remain in full force and
effect. In the event that such court shall deem any such provision, or portion
thereof, wholly unenforceable, the remaining provisions of this Award Agreement
shall nevertheless remain in full force and effect.

(h) Paragraph Headings; Rules of Construction. The paragraph headings used in
this Award Agreement are for convenience or reference, and are not to be
construed as part of this Award Agreement. The parties hereto acknowledge and
agree that the rule of construction to the effect that any ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Award Agreement.

(i) Electronic Copies. The Company may choose to deliver certain materials
relating to the Plan in electronic form. By accepting this Award Agreement, the
Grantee consents and agrees that the Company may deliver the Plan prospectus and
the Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, the Company
will provide such copies upon request.

(j). No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, shall operate as a waiver of any
such right, power or remedy of the party, unless explicitly provided for herein.
No single or partial exercise of any right, power or remedy under this Award
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.

(k). Counterparts. This Award Agreement may be executed in multiple
counterparts, including by electronic or facsimile signature, each of which
shall be deemed in original but all of which together shall constitute one and
the same instrument.